 

Exhibit 10.11

RR DONNELLEY

UNFUNDED SUPPLEMENTAL

PENSION PLAN

(amended and restated effective January 1, 2009)



--------------------------------------------------------------------------------

 

Table of Contents

 

     Page  

Section 1 DEFINITIONS

     1   

Section 2 SUPPLEMENTAL BENEFIT

     5   

Section 3 TIME OF PAYMENT

     5   

(a)     In General

     5   

(b)     Designated Age Elections

     5   

Section 4 FORM OF PAYMENT

     6   

(a)     In General

     6   

(b)     Optional Forms of Payment

     6   

Section 5 ADDITIONAL PAYMENT PROVISIONS

     7   

(a)     Commenced Benefits and Existing Elections

     7   

(b)     Small Amount Cash-outs

     7   

(c)     Change in Control

     7   

(d)     Tax Matters

     7   

(e)     6-Month Delay Following Separation From Service

     8   

(f)     Age 65 Distributions for Certain Members

     8   

Section 6 PRE-RETIREMENT SURVIVOR BENEFITS

     8   

(a)     In General

     8   

(b)     Predecessor Plans

     9   

(c)     Additional Benefits

     9   

(d)     Small Amount Cash-out

     9   

(e)     Reductions for Prior Distributions

     9   

Section 7 AMENDMENT AND TERMINATION

     9   

Section 8 APPLICATION OF ERISA

     9   

Section 9 ADMINISTRATION

     10   

Section 10 COMPANY ACTION

     10   

Section 11 NONASSIGNMENT OF BENEFITS

     10   

Section 12 NON-DUPLICATION OF BENEFITS

     10   

 

-i-



--------------------------------------------------------------------------------

Section 13 NO GUARANTY OF EMPLOYMENT

     11   

Section 14 TRUST

     11   

(a)     Funding

     11   

(b)     Taxation and Gross-ups

     11   

Section 15 MISCELLANEOUS

     11   

(a)     Applicable Law

     11   

(b)     Expenses

     11   

(c)     Successors and Assigns

     11   

Section 16 CLAIMS AND APPEALS PROCEDURES

     12   

(a)     Authority to Submit Claims

     13   

(b)     Procedure for Filing a Claim

     13   

(c)     Initial Claim Review

     13   

(d)     Benefit Determination on Claim

     13   

(e)     Manner and Content of Notification of Adverse Benefit Determination on a
Claim

     13   

(f)     Authority to Submit an Appeal

     14   

(g)     Procedure for Filing for a Request for Review of an Adverse Benefit
Determination

     14   

(h)     Review Procedures for Appeals

     14   

(i)     Timing and Notification of Benefit Determination on Review

     15   

(j)     Manner and Content of Notification of Adverse Benefit Determination on
Appeal

     15   

(k)    Collectively Bargained Benefits

     15   

(l)     Limitation on Actions

     16   

(m)   Failure to Exhaust Administrative Remedies

     16   

Section 17 DELIVERY AND RECEIPT

     16   

EXHIBIT A QUALIFIED PLANS

  

EXHIBIT B ADDITIONAL BENEFITS

  

EXHIBIT C PREDECESSOR PLANS

  

 

-ii-



--------------------------------------------------------------------------------

 

INTRODUCTION

This retirement plan constitutes (a) an amendment and restatement of the RR
Donnelley Unfunded Supplemental Pension Plan (formerly known as the R.R.
Donnelley & Sons Company Unfunded Supplemental Benefit Plan) (the “Plan”), and
(b) a merger of the Predecessor Plans (each of which was sponsored by an
Affiliate), with and into the Plan, both effective January 1, 2009. The Plan
primarily provides (i) benefits which, but for the Code Limitations, would have
been payable under the Qualified Plans, and (ii) benefits pursuant to (A) the
Predecessor Plans, and (B) additional arrangements that provide for the payment
of nonqualified deferred compensation generally in the form of an annuity, in
each case for the benefit of a select group of management or highly compensated
employees or former employees within the meaning of ERISA. The Plan is intended
to comply with the requirements of section 409A of the Code and the Treasury
Regulations and other guidance thereunder. Between December 31, 2004 and the
Effective Date, the Plan and the Predecessor Plans were operated in accordance
with a good faith, reasonable interpretation of section 409A of the Code and the
Treasury Regulations and other guidance thereunder. Prior to the Effective Date,
payments under the Plan and the Predecessor Plans were generally “linked” to
payments under Qualified Plans. The rights of Members whose benefits,
immediately prior to January 1, 2009, have not commenced, and the rights of such
Member’s Spouse or Beneficiary shall be determined solely by reference to the
terms hereof.

Section 1

DEFINITIONS

As used herein the following words and phrases shall, when capitalized herein,
have the following respective meanings:

(1) Actuarial Equivalent has the meaning assigned to such term in the Retirement
Benefit Plan of R.R. Donnelley & Sons Company, as such definition is
appropriately modified to make it applicable to the Plan (e.g., by modifying
cross-references and by ignoring provisions addressing terms not applicable to
the Plan), as determined in the sole discretion of the Benefits Committee.

(2) Additional Benefit. An individual’s benefit, if any, described on Exhibit B
hereto.

(3) Adverse Benefit Determination. A Benefit Determination that is a denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) with respect to a Claim, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of an individual’s eligibility to participate in this Plan.

(4) Affiliate. An entity (other than the Company) that is (i) a corporation
which is a member of the same controlled group of corporations (within the
meaning of section 414(b) of the Code) as the Company, (ii) a trade or business
(whether or not incorporated) under common control (within the meaning of
section 414(c) of the Code) with the Company, (iii) any organization (whether or
not incorporated) which is a member of an affiliated service group (within the
meaning of section 414(m) of the Code) which includes the Company, a corporation



--------------------------------------------------------------------------------

 

§1(4)

 

described in clause (i) of this paragraph or a trade or business described in
clause (ii) of this paragraph, or (iv) any other entity which is required to be
aggregated with the Company pursuant to Regulations promulgated under section
414(o) of the Code.

(5) Appeal has the meaning assigned to such term in Section 16(f).

(6) Beneficiary. An individual that is designated by a Member to receive a
survivor benefit, if any, under Section 4(b), and that is (i) not such Member’s
Spouse and (ii) not more than 30 years younger than such Member.

(7) Benefit. A benefit provided by the Plan.

(8) Benefit Commencement Date. The first day of the month that begins coincident
with, or immediately following, a Member’s Payment Event.

(9) Benefit Determination. The Benefits Committee’s decision with respect to a
Claim or an Appeal.

(10) Benefits Committee. The committee created and organized pursuant to the
provisions of Section 9.

(11) Change In Control. A change in ownership of the Company, a change in
effective control of the Company, or a change in ownership of a substantial
portion of the assets of the Company as such terms are defined in Treasury
Regulation §1.409A-3(i)(5)(v), (vi), and (vii), respectively; provided, however,
that such a change in ownership of a substantial portion of the assets of the
Company shall constitute a “Change In Control” only if all or substantially all
of the Company’s assets change ownership in connection therewith.

(12) Claim. A request for a Benefit or eligibility for a Benefit Received prior
to the time the Benefits Committee has Received an Appeal with respect to the
same matter, made by a Claimant in accordance with this Plan’s procedures for
filing Claims, as described in Section 16(b). If the procedures described in
Section 16(b) are not followed with respect to any submission by an individual,
such submission will be deemed not to constitute a Claim.

(13) Claimant has the meaning assigned to such term in Section 16(a).

(14) Code. The Internal Revenue Code of 1986, as amended. If the Code is
succeeded or renumbered, then references to particular sections of the Code
included herein shall be deemed to be references to the appropriate renumbered
sections of the Code or its successor.

(15) Code Limitations. The limitations set forth in sections 401(a)(17) and 415
of the Code.

(16) Company. R. R. Donnelley & Sons Company, a Delaware corporation, and any
corporation which is substituted for such corporation as described in
Section 14.

(17) Delivered has the meaning set forth in Section 17 and Delivery means
Delivery pursuant to, and subject to, Section 17.

(18) Designated Age. Age 55, or such other age as may be elected by a Member
pursuant to Section 3(b).

(19) Effective Date. January 1, 2009.

 

-2-



--------------------------------------------------------------------------------

 

§1(20)

 

(20) Employer. Any Affiliate which is or becomes a participating employer under
a Qualified Plan or which is otherwise designated by the Company as an Employer
under the Plan.

(21) ERISA. The Employee Retirement Income Security Act of 1974, as amended. If
ERISA is succeeded or renumbered, then references to particular sections of
ERISA included herein shall be deemed to be references to the appropriate
renumbered sections of ERISA or its successor.

(22) Initial Payment Date. The later to occur of (i) a Member’s Benefit
Commencement Date, and (ii) the first day of the month that begins coincident
with, or immediately following, the six-month anniversary of the date the Member
incurs a Separation From Service.

(23) Member. An individual who is entitled to a Supplemental Benefit.

(24) Non-Early Retirement Eligible Member. A Member (a) whose employment
terminated prior to the date he or she attained age 65, (b) who for at least two
of the three calendar years immediately preceding his or her termination of
employment was eligible to participate in the R.R. Donnelley & Sons Company
Stock Purchase Plan for Selected Managers and Key Staff Employees, or would have
been eligible to participate in such plan except for a disqualifying sale of
stock, and (c) who, at any time within the 36-month period which began on the
date of his or her termination of employment, engaged directly or indirectly in
any phase of business in competition with the business of an “Employer” (as such
term was defined in the January 1, 2002 Amendment and Restatement of the
Retirement Benefit Plan of R.R. Donnelley & Sons Company, or the applicable
predecessor version of such plan) or directly provided services to any business
which supplied materials, equipment or other products or chemicals to such an
employer or to any business engaged in the graphics arts industry in any part of
the United States as a sole proprietor, partner, director, officer, employee,
agent, consultant or advisor in any capacity whatsoever without the written
consent of the Company.

(25) Notice, Notification or Notify means the Delivery or furnishing of
information in a manner that satisfies applicable provisions of Section 17.

(26) Qualified Plan. A plan listed on Exhibit A hereto, effective as of the date
indicated on Exhibit A.

(27) Payment Event. The later to occur of (a) a Member incurring a Separation
From Service, (b) the Member attaining his or her Designated Age, and (c) with
respect to a Member who incurred a Separation From Service prior to the
Effective Date and whose benefits under a Qualified Plan did not commence prior
to the Effective Date, the Effective Date.

(28) Plan. The RR Donnelley Unfunded Supplemental Pension Plan as herein set
forth, as amended from time to time.

(29) Plan Year. The calendar year.

(30) Predecessor Benefit. An individual’s benefit, if any, under a Predecessor
Plan.

 

-3-



--------------------------------------------------------------------------------

 

§1(31)

 

(31) Predecessor Plan. A plan or arrangement listed on Exhibit C and any other
plan or arrangement that is merged into the Plan. Exhibit C shall be updated
from time to time by the Company to reflect any plan or arrangement that is
merged into the Plan, but failure to so update Exhibit C shall not affect the
effectiveness of any such merger. Certain of the plan documents in effect
immediately prior to the Effective Date for the plans or arrangements that are
Predecessor Plans as of the Effective Date are attached to Exhibit C as
supplements thereto.

(32) Received has the meaning set forth in Section 17 and Receipt means Receipt
pursuant to, and subject to, Section 17.

(33) Restored Benefit. With respect to an individual whose retirement benefit
payable under a Qualified Plan (including benefits payable pursuant to a
supplement thereto) is less than the retirement benefit that would be payable
under such Qualified Plan without giving effect to the Code Limitations, an
amount equal to (A) minus (B) where:

(A) equals the retirement benefit that would be payable to the individual under
the Qualified Plan without giving effect to the Code Limitations; and

(B) equals the retirement benefit actually payable to the individual under the
Qualified Plan.

(34) Retirement Benefit Records. Records, files or other documents maintained by
an Employer or the Plan that designate, relate to the determination of, or
otherwise indicate the benefit to which an individual is entitled under the Plan
(including any Predecessor Plan) and any adjustments or enhancements thereto.

(35) Separation From Service. An employee’s Separation From Service with the
Employers, as described in Treasury Regulation § 1.409A-1(h).

(36) Spouse. With respect to a Member, a person of the opposite sex who is the
Member’s husband or wife pursuant to a marriage that is recognized by Illinois
law.

(37) Supplemental Benefit. The sum of an individual’s Restored Benefit,
Predecessor Benefit and Additional Benefit, as actuarially adjusted to reflect
any advance of benefits paid pursuant to Section 5(d) and any amounts previously
distributed to or on behalf of the Member under the Plan or a Predecessor Plan.

(38) Treasurer. The most recently elected Treasurer of the Company or such other
officer of the Company which from time to time assumes the responsibilities with
respect to the Plan which are, on the day immediately prior to the Effective
Date, allocated to the Treasurer. In the event of the temporary absence of the
Company’s officer who would otherwise be the “Treasurer” under this paragraph,
whether due to illness, disability, or otherwise, or upon the resignation or
removal of such officer, the substitute or successor officer to the Treasurer
who performs substantially similar duties with respect to the Plan (whether
assigned a different title by the Company or not), or, in the absence of such a
substitute or successor, the person to whom such Treasurer would report, will be
the Treasurer.

(39) Vice President. The most recently elected Senior Vice President,
Compensation and Benefits, of the Company or such other officer of the Company
which from

 

-4-



--------------------------------------------------------------------------------

 

§1(39)

 

time to time assumes the responsibilities with respect to the Plan which are, on
the day immediately prior to the Effective Date, allocated to the Vice
President, Benefits. In the event of the temporary absence of the Company’s
officer who would otherwise be the “Vice President” under this paragraph,
whether due to illness, disability, or otherwise, or upon the resignation or
removal of such officer, the substitute or successor officer to the Vice
President who performs substantially similar duties with respect to the Plan
(whether assigned a different title by the Company or not), or, in the absence
of such a substitute or successor, the person to whom such Vice President would
report, will be the Vice President.

Section 2

SUPPLEMENTAL BENEFIT

A Member’s Supplemental Benefit shall be determined as of the Member’s Benefit
Commencement Date and paid to or on behalf of such Member at the time designated
in Section 3 and in the manner designated in Section 4, both subject to
Section 5.

Section 3

TIME OF PAYMENT

(a) In General. Subject to Section 5, the payment of a Member’s Supplemental
Benefit shall begin on the Member’s Initial Payment Date.

(b) Designated Age Elections.

(i) Initial Elections.

 

  (I) Initial Eligibility Elections. An individual who first accrues (or who
would, but for the application of an age, service or similar requirement, first
accrue) a benefit under the Plan, a Predecessor Plan or any other plan that is
aggregated with the Plan for purposes of section 409A of the Code during 2008 or
any Plan Year thereafter may, if permitted by, and subject to rules established
by, the Company, elect to have his or her Designated Age be any age between 56
and 65, inclusive; provided, however, that any such election shall not be given
effect if made after the thirtieth day of the Plan Year immediately following
the Plan Year in which such Member first so accrued a benefit.

 

  (II) Transition Elections. During 2008 only, if permitted by, and subject to
rules established by, the Company, a Member (or an individual who would, but for
the application of an age, service or similar requirement, be a Member) whose
benefits had not previously commenced, may elect to have his or her Designated
Age be any age between 56 and 65, inclusive; provided, however, that such
election shall not be given effect if (A) payments would have otherwise
commenced during 2008, or (B) such election would have resulted in payments
commencing during 2008.

 

-5-



--------------------------------------------------------------------------------

 

§3(b)(ii)

 

(ii) Subsequent Deferral Elections. If permitted by, and subject to rules
established by, the Company, a Member may elect to have his or her Designated
Age be any age that is both (i) at least five years after his or her then
Designated Age (taking into account any election made pursuant to
Section 3(b)(i) and any other election made pursuant to this Section 3(b)(ii)),
and (ii) between ages 60 and 65, inclusive; provided, however, that any election
made less than twelve months before the date the Member would attain his or her
then Designated Age (taking into account any prior election) shall not be given
effect and payment shall commence as though no such election had been made.

Section 4

FORM OF PAYMENT

(a) In General. Subject to Sections 4(b) and 5, a Member’s Supplemental Benefit
shall be paid in the form of:

(i) with respect to a Member who does not have a Spouse on the Member’s Benefit
Commencement Date, a single life annuity; and

(ii) with respect to a Member who has a Spouse on the Member’s Benefit
Commencement Date, a joint and 50% survivor annuity (with any survivor’s benefit
payable to the Member’s Spouse).

(b) Optional Forms of Payment.

(i) Single Members. A Member who does not have a Spouse on the Member’s Benefit
Commencement Date may, if permitted by, and subject to rules established by, the
Company, elect to receive his or her Supplemental Benefit in the form of (A) a
joint and 50% survivor annuity (with any survivor’s benefit payable to the
Member’s Beneficiary), or (B) a joint and 100% survivor annuity (with any
survivor’s benefit payable to the Member’s Beneficiary); provided that such
options shall be the Actuarial Equivalent of the form of benefit the Member
would have received pursuant to Section 4(a)(i) had no election been made.

(ii) Married Members.

 

  (I) In General. Subject to Section 4(b)(ii)(II), a Member who has a Spouse on
the Member’s Benefit Commencement Date may, if permitted by, and subject to
rules established by, the Company, elect to receive his or her Supplemental
Benefit in the form of (A) a joint and 100% survivor annuity (with any
survivor’s benefit payable to the Member’s Spouse), (B) a joint and 100%
survivor annuity (with any survivor’s benefit payable to the Member’s
Beneficiary), (C) a joint and 50% survivor annuity (with any survivor’s benefit
payable to the Member’s Beneficiary), or (D) a single life annuity; provided
that such options shall be the Actuarial Equivalent of the form of benefit the
Member would have received pursuant to Section 4(a)(ii) had no election been
made.

 

-6-



--------------------------------------------------------------------------------

 

§4(b)(ii)(I)

 

  (II) Election Procedures. In the case of a Member who has a Spouse on his or
her Benefit Commencement Date, no election under Section 4(b)(ii)(I) shall be
effective unless (1) the Member’s Spouse has consented to such election, to the
satisfaction of the Company, or (2) it is established to the satisfaction of the
Company that such consent cannot be obtained because the Member’s Spouse cannot
be located.

Section 5

ADDITIONAL PAYMENT PROVISIONS

(a) Commenced Benefits and Existing Elections. If a Member’s benefits under the
Plan or a Predecessor Plan commenced prior to the Effective Date, then the
payment of such benefits shall continue pursuant to the terms under which the
payment of such benefits commenced.

(b) Small Amount Cash-outs. Notwithstanding anything herein to the contrary, if
at any time following a Member’s Separation From Service the Company determines
that the aggregate single sum amount that is the Actuarial Equivalent of the
Member’s Supplemental Retirement Benefit would be equal to or less than the then
applicable amount prescribed by section 402(g) of the Code, such benefit will be
paid to the Member in a lump sum on the later of (i) the first day of the
calendar month following the six-month anniversary of the Member’s Separation
From Service, and (ii) the first day of the calendar month following the date
the Member’s benefit is determined to be equal to or less than such applicable
amount.

(c) Change In Control. Notwithstanding anything herein to the contrary, if a
Member incurs a Separation From Service within twenty-four (24) months following
a Change In Control, then his or her Supplemental Benefit will be paid to such
Member in a lump sum on the first day of the calendar month following the
six-month anniversary of such Member’s Separation From Service. If such Member
is not alive on the date such benefit would have been paid to him or her, then
such benefit shall be paid to his or her estate.

(d) Tax Matters.

(i) The Company or an Employer may, at the discretion of the Company, withhold
from any payment of benefits hereunder any taxes that may be due in respect of
such payment in such amount as the Company or such Employer may reasonably
estimate to be necessary to cover any taxes which the Company or such Employer
may be liable to withhold.

(ii) If a Member’s participation in the Plan results in the imposition of any
employment taxes, then the Company or the Member’s Employer may remit any
required employment taxes, and related income tax withholding, to the taxing
authority and the Member’s Supplemental Benefit may be actuarially reduced to
reflect such remittance.

 

-7-



--------------------------------------------------------------------------------

 

§5(d)(iii)

 

(iii) If at any time the Plan, with respect to a particular Member, is found to
fail to meet the requirements of section 409A of the Code and the Treasury
Regulations thereunder, the Company or an Employer may, at the discretion of the
Company, distribute an amount equal to all taxes required to be paid on the
amount included in income, and the Member’s Supplemental Benefit may be
actuarially reduced to reflect such distribution.

(iv) A Member shall have no discretion, and shall have no direct or indirect
election, as to whether a payment will be accelerated pursuant to this
Section 5(d).

(e) 6-Month Delay Following Separation From Service.

(i) Notwithstanding anything to the contrary in the other Sections of the Plan,
in no event shall payment of a Member’s Benefit be made before the six-month
anniversary of the Member’s Separation From Service.

(ii) If a Member’s Initial Payment Date is later than his or her Benefit
Commencement Date, then the first payment made to or on behalf of the Member
shall include an amount equal to the amount (without any adjustment for
interest) that would have previously been paid to or on behalf of the Member had
his or her Initial Payment Date been the same date as his or her Benefit
Commencement Date.

(f) Age 65 Distributions for Certain Members. Notwithstanding anything herein to
the contrary, in the case of a Non-Early Retirement Eligible Member, the payment
of such Member’s Supplemental Benefit shall begin on the first day of the month
that begins coincident with, or immediately following, the date such Member
attains age 65.

Section 6

PRE-RETIREMENT SURVIVOR BENEFITS

(a) In General. If a Member dies prior to his or her Benefit Commencement Date
and such Member’s surviving Spouse, if any, is entitled to payment of a
pre-retirement survivor benefit under a Qualified Plan that is less than the
survivor benefit that would be payable under the Qualified Plan (i) but for the
Code Limitations and (ii) treating the Additional Benefits described in Part I
of Exhibit B hereto as payable with respect to such Member as having accrued
under a Qualified Plan, then such surviving Spouse shall be entitled to receive
a supplemental survivor benefit from the Company or the deceased Member’s former
Employer under this Plan in an amount equal to (A) minus (B) where:

(A) equals the survivor benefit that would be payable under the Qualified Plan
if such benefit were determined (I) without giving effect to the Code
Limitations and (II) by treating the Additional Benefits described in Part I of
Exhibit B hereto as having accrued under the Qualified Plan; and

(B) equals the survivor benefit actually payable to such surviving Spouse under
the Qualified Plan.

 

-8-



--------------------------------------------------------------------------------

 

§6(a)

 

Any supplemental survivor benefit described in this Section 6(a) shall be paid
in a lump sum on the first day of the month following the later of (i) the
six-month anniversary of the Member’s death, and (ii) the date the Member would
have attained age 55.

(b) Predecessor Plans. If a Predecessor Plan provides that a survivor benefit
shall be paid if a participant therein dies prior to his or her Benefit
Commencement Date, then any such survivor benefits shall be paid in a lump sum
on the first day of the month following the later of (i) the six-month
anniversary of the Member’s death, and (ii) the date the Member would have
attained age 55.

(c) Additional Benefits. If an Additional Benefit described in Part II of
Exhibit B provides that a survivor benefit shall be paid if the Member entitled
to such Additional Benefit dies prior to his or her Benefit Commencement Date,
then, unless specified otherwise therein, any such survivor benefits shall be
paid in a lump sum on the first day of the month following the later of (i) the
six-month anniversary of the Member’s death, and (ii) the date the Member would
have attained age 55.

(d) Small Amount Cash-out. Notwithstanding anything herein to the contrary, if
at any time following a Member’s death the Company determines that the single
sum amount that is the Actuarial Equivalent of the aggregate supplemental
survivor benefit described in Section 6(a), (b) and (c) to which any individual
is entitled is equal to or less than the then applicable amount prescribed by
section 402(g) of the Code, such benefits will be paid to such individual in a
lump sum on the later of (i) the first day of the calendar month following the
six-month anniversary of the Member’s death, and (ii) the first day of the
calendar month following the date the such individual’s supplemental survivor
benefit is determined to be equal to or less than such applicable amount.

(e) Reductions for Prior Distributions. Notwithstanding anything herein to the
contrary, an individual’s benefit, if any, under this Section 6 shall be
actuarially adjusted to reflect any amounts previously distributed under the
Plan or a Predecessor Plan to or on behalf of such individual or the Member.

Section 7

AMENDMENT AND TERMINATION

This Plan shall be subject to the same reserved powers of amendment and
termination as the Retirement Benefit Plan of R.R. Donnelley & Sons Company
(without regard to any limitations imposed on such powers by the Code or ERISA),
except that no such amendment or termination shall reduce or otherwise adversely
affect the rights of Members or beneficiaries in respect of amounts accrued
hereunder as of the date of such amendment or termination without their written
consent.

Section 8

APPLICATION OF ERISA

This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA and Department of Labor Regulation § 2520.104-23. Neither
the Company nor any of the Employers

 

-9-



--------------------------------------------------------------------------------

 

§8

 

shall be under any obligation to set aside any funds for the purpose of making
payments under this Plan. Any payments hereunder shall be made out of the
general assets of the Company or the Employers, as applicable.

Section 9

ADMINISTRATION

The Benefits Committee is hereby established and shall consist, at a minimum, of
the Treasurer and the Vice President. The Benefits Committee may add additional
members pursuant to procedures established in its by-laws. The Benefits
Committee may always act by unanimous consent, has adopted by-laws to govern its
activities and may amend such by-laws from time to time. Except as the context
otherwise requires, the Benefits Committee shall be charged with the
administration of this Plan and shall have the same powers and duties, and shall
be subject to the same limitations, as are applicable to the Benefits Committee
under the Retirement Benefit Plan of R.R. Donnelley & Sons Company.

Section 10

COMPANY ACTION

“Company” when referred to in the Plan, with respect to actions taken by the
Company as sponsor of the Plan will be a reference to the Benefits Committee,
the board of directors of the Company, or any delegee of any of the foregoing,
in each case acting as the Company; provided, however, that any action by the
Company pursuant to Section 7 to amend the Plan, if taken by any of the
foregoing except the board of directors of the Company, may only be taken if, in
the reasonable opinion of the person taking such action, the amendment does not
have a material effect on the cost to the Employers of, or benefits in the
aggregate under, the Plan; and provided further, that the Plan may be terminated
with respect to all Employers only by resolution duly adopted by the Company’s
board of directors. Whenever in the Plan any determination or other action is to
be made or taken by the Company or any other Employer, such determination or
other action will be made or taken in the sole discretion of the Company or
other Employer, as appropriate.

Section 11

NONASSIGNMENT OF BENEFITS

Notwithstanding anything contained in the Plan, any Predecessor Plan or any
Qualified Plan to the contrary, it shall be a condition of the right to payment
of Benefits that neither such Benefits nor any portion thereof shall be
assigned, alienated or transferred to any person voluntarily or by operation of
any law, including any assignment, division or awarding of property under state
domestic relations law (including community property law).

Section 12

NON-DUPLICATION OF BENEFITS

Notwithstanding anything herein to the contrary, nothing herein shall operate to
result in the duplication of any benefits under this Plan, between the Plan and
any other plan or

 

-10-



--------------------------------------------------------------------------------

 

§12

 

arrangement, or otherwise with respect to any Member or other individual
(including, without limitation, multiple accruals based on the same
“compensation”), as determined in the sole discretion of the Company.

Section 13

NO GUARANTY OF EMPLOYMENT

Nothing contained in this Plan shall be construed as a contract of employment
between any Employer and any employee or as conferring a right on any employee
to be continued in the employment of any Employer.

Section 14

TRUST

(a) Funding. The Company may in its sole discretion establish a trust for the
purpose of administering assets of the Company and the Employers to be used for
the purpose of satisfying their obligations under the Plan. Any such trust shall
be established in such manner so as to be a “grantor trust” of which the Company
is the grantor, within the meaning of section 671 et. seq. of the Code. The
existence of any such trust shall not relieve the Company or the Employers of
their liabilities under the Plan, but the obligations of the Company and the
Employers under the Plan shall be deemed satisfied to the extent paid from the
trust.

(b) Taxation and Gross-ups. If any Member incurs a tax due to the application of
section 409A(b)(3) of the Code in connection with the transfer of assets to any
trust, the Company shall pay to such Member an amount such that after payment by
the Member of all related taxes (including additional taxes imposed upon such
payment to the Member) the Member retains an amount equal to the taxes imposed
as a result of the application of section 409A(b)(3) of the Code. Any such
payment shall be made no later than the fifteenth day of the third month
following the calendar year in which such Member incurs such taxes.

Section 15

MISCELLANEOUS

(a) Applicable Law. This Plan and all rights hereunder and all determinations
made and actions taken pursuant hereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Illinois and construed in accordance therewith without giving effect to
its principles of conflict of laws.

(b) Expenses. All costs and expenses incurred in administering this Plan,
including the expenses of the Benefits Committee, the fees of counsel and any
agents of the Benefits Committee and other administrative expenses shall be paid
by the Company and the Employers. The Company, in its sole discretion, having
regard to the nature of a particular expense, shall determine the portion of
such expense which is to be borne by the Company or a particular Employer.

(c) Successors and Assigns. The provisions of this Plan shall bind and inure to
the benefit of the Company and each Employer and their successors and assigns,
as well as each Member and his or her Spouse or other beneficiary and
successors.

 

-11-



--------------------------------------------------------------------------------

 

§16

 

Section 16

CLAIMS AND APPEALS PROCEDURES

 

-12-



--------------------------------------------------------------------------------

 

§16(e)

 

(a) Authority to Submit Claims. Any individual who believes that he or she is
entitled to receive a Benefit under this Plan, including one greater than that
initially determined by the Benefits Committee, may (or his or her duly
authorized representative may) file a Claim in writing with the Benefits
Committee. The Benefits Committee will determine whether an individual is duly
authorized to act on behalf of another individual, and may establish reasonable
procedures for making this determination. Any such individual is referred to in
this Plan as a Claimant.

(b) Procedure for Filing a Claim. In order for a communication from a Claimant
to constitute a valid Claim, it must satisfy all the requirements of this
Section 16(b), and if it does, it will constitute a valid Claim whether or not
all the information necessary to make a Benefit Determination accompanies the
communication.

(i) Any Claim must be Delivered to the Benefits Committee by a Claimant, in
writing, and on the appropriate Claim form, or in such other form as may be
acceptable to the Benefits Committee; and

(ii) Any Claim must be identified in writing as a formal Claim for a Benefit
under the Claims and Appeals Procedures.

(c) Initial Claim Review. The initial Claim review will be conducted by the
Benefits Committee, with or without the presence of the Claimant, as determined
by the Benefits Committee in its discretion. The Benefits Committee will
consider the applicable terms and provisions of this Plan and amendments to this
Plan, information and evidence that is presented by the Claimant and any other
information it deems relevant. In reviewing the Claim, the Benefits Committee
will also consider and be consistent with prior determinations of Claims from
other Claimants who were similarly situated and which have been processed
through this Plan’s Claims and Appeals procedures within the past 24 months.

(d) Benefit Determination on Claim.

(i) The Benefits Committee will make a Benefit Determination regarding the Claim
and Notify the Claimant of such Benefit Determination within a reasonable period
of time, but in any event (except as described in Section 16(d)(ii) below)
within 90 days after Receipt of the Claim by the Benefits Committee.

(ii) The Benefits Committee may extend the period for making the Benefit
Determination on the Claim by up to 90 days if it determines that special
circumstances require an extension of time, and if it Notifies the Claimant,
prior to the end of the initial 90-day period, of the special circumstances
requiring the extension of time and the date by which the Benefits Committee
expects to render a Benefit Determination.

(e) Manner and Content of Notification of Adverse Benefit Determination on a
Claim.

(i) The Benefits Committee will provide a Claimant with written or electronic
Notice of any Adverse Benefit Determination on the Claim.

(ii) The Notification will set forth in a manner calculated to be understood by
the Claimant:

 

-13-



--------------------------------------------------------------------------------

 

  (I) the specific reason or reasons for the Adverse Benefit Determination;

 

  (II) reference to the specific provision(s) of this Plan on which the Adverse
Benefit Determination is based;

 

  (III) description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and

 

  (IV) a description of this Plan’s review procedures and the time limits
applicable to such procedures, including a statement describing the Claimant’s
right to bring a civil action under section 502(a) of ERISA following an Adverse
Benefit Determination on review.

(f) Authority to Submit an Appeal. Any Claimant who receives an Adverse Benefit
Determination with respect to a Claim may file a request for review of such
Adverse Benefit Determination (an “Appeal”).

(g) Procedure for Filing for a Request for Review of an Adverse Benefit
Determination. In order for a communication from a Claimant to constitute a
valid Appeal, it must satisfy all the requirements of this Section 16(g), and if
it does, it will constitutes a valid Appeal whether or not all the information
necessary to make a Benefit Determination on Appeal accompanies the request.

(i) Any Appeal must be submitted by a Claimant, in writing, and on the
appropriate form, or in such other form as may be acceptable to the Benefits
Committee.

(ii) Any Appeal must be Delivered to the Benefits Committee within 60 days of
Receipt by the Claimant of the Notice of the Adverse Benefit Determination on
the Claim.

If the Benefits Committee does not Receive a valid Appeal within 60 days of
Delivery to the Claimant of the Notice of Adverse Benefit Determination for the
related Claim, the Claimant will be barred from filing any Appeal thereafter and
he or she will be deemed to have failed to exhaust all administrative remedies
under this Plan.

(h) Review Procedures for Appeals.

(i) The Appeal review will be conducted by the Benefits Committee, with or
without the presence of the Claimant, as determined by the Benefits Committee in
its discretion. The Benefits Committee will consider the applicable terms and
provisions of this Plan and amendments to this Plan, information and evidence
that is presented by the Claimant (including all comments, documents, records
and other information submitted by the Claimant without regard to whether such
information was submitted or considered in the initial Benefit Determination)
and any other information it deems relevant. In reviewing the Appeal, the
Benefits Committee, where appropriate, will also consider and be consistent with
prior determinations of Appeals from other Claimants who were similarly situated
and which have been processed through this Plan’s Claims and Appeals procedures
within the past 24 months.

 

-14-



--------------------------------------------------------------------------------

 

§16(j)(ii)(III)

 

(ii) The Claimant will be provided, upon request and free of charge, reasonable
access to and copies of all Relevant Documents.

(iii) The review procedure will involve only one level of review.

(iv) The Claimant will be allowed to submit any supporting comments, documents,
records and other information.

(i) Timing and Notification of Benefit Determination on Review.

(i) The Benefits Committee will make a Benefit Determination regarding the
Appeal and Notify the Claimant of such Benefit Determination within a reasonable
period of time, but in any event (except as described in Section 16(i)(ii)
below) within 60 days after Receipt of the Appeal by the Benefits Committee.

(ii) The Benefits Committee may extend the period for making the Benefit
Determination on the Appeal by up to 60 days if it determines that special
circumstances require an extension of time, and if it Notifies the Claimant,
prior to the end of the initial 60-day period, of the special circumstances
requiring the extension of time and the date by which the Benefits Committee
expects to render a decision. If such an extension is necessary due to a failure
of the Claimant to submit information necessary to decide the Appeal, the period
in which the Benefits Committee is required to make a decision shall be tolled
by the Benefits Committee from the date on which the Notification is sent to the
Claimant until the Benefits Committee has Received from the Claimant a response
to the request for additional information. If the Claimant fails to respond to
the Benefits Committee’s request for additional information within a reasonable
time, the Benefits Committee may, in its discretion, render a Benefit
Determination on the Appeal based on the record before the Benefits Committee.

(j) Manner and Content of Notification of Adverse Benefit Determination on
Appeal.

(i) The Benefits Committee will provide a Claimant with written or electronic
Notice of any Adverse Benefit Determination on the Appeal.

(ii) The Notification will set forth in a manner calculated to be understood by
the Claimant:

 

  (I) The specific reason or reasons for the Adverse Benefit Determination;

 

  (II) Reference to the specific provision(s) of this Plan on which the Adverse
Benefit Determination is based;

 

  (III) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all Relevant Documents; and

 

  (IV) A statement describing the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an Adverse Benefit Determination on review.

(k) Collectively Bargained Benefits. Where benefits are provided pursuant to a
collective bargaining agreement and

 

-15-



--------------------------------------------------------------------------------

 

(i) such collective bargaining agreement maintains or incorporates by specific
reference (i) provisions concerning the filing and disposition of Claims; and
(ii) a grievance and arbitration procedure to which Appeals are subject, then
Section 16(b) through and including Section 16(j) will not apply to Claims
covered by such collective bargaining agreement; or

(ii) such collective bargaining agreement maintains or incorporates by specific
reference a grievance and arbitration procedure to which Appeals are subject,
then Section 16(g) through and including Section 16(j) will not apply to such
Appeal.

(l) Limitation on Actions. No legal action, including without limitation any
lawsuit, may be brought for a Benefit by a Claimant more than (a) two years
after the date the related Claim is Received by the Benefits Committee, or
(b) if the Claimant has Received a denial of his or her related Appeal during
such time, two years after such Receipt.

(m) Failure to Exhaust Administrative Remedies. No legal action for a Benefit,
including without limitation any lawsuit, may be brought by a Claimant who has
not timely filed a Claim and an Appeal for such Benefit and otherwise exhausted
all administrative remedies under this Plan.

Section 17

DELIVERY AND RECEIPT

For purposes of Section 17, any Notice, Notification, Claim, or other thing(s)
or document(s) may be delivered in person, via messenger or courier service, or
via United States Mail; provided, however, that any Notice sent by the Benefits
Committee related to a Claim may be sent via fax if (a) Receipt of the fax is
confirmed by a print out from the sending fax machine indicating that the
transmission was Received, and (b) the fax transmission is followed by a hard
copy sent via next business day courier service sent no later than the business
day after the fax is transmitted. Any such item sent to the Benefits Committee
must be sent to the address specified for the benefits committee of the
Retirement Benefit Plan of R.R. Donnelley & Sons Company in the summary plan
description of such plan. Any such item sent by the Benefits Committee, the
Company or an Employer may be sent to the last known address of the intended
recipient, as determined by reference to the records of this Plan, the Company
or an Employer. Any such item which meets the above-requirements will be deemed
“Delivered” and “Received” on the earlier of (a) the date of actual Receipt, if
Receipt is evidenced by a written Receipt, (b) 10 days after deposit in the
United States Mail, first class postage prepaid and return Receipt requested,
and (c) the date of confirmation of successful transmission via fax. If the
above-specified procedures are not followed, the item will be deemed not
Delivered or Received and it will not be effective.

 

-16-



--------------------------------------------------------------------------------

 

EXHIBIT A

QUALIFIED PLANS

 

Name of Plan

  

Effective Date of becoming a
Qualified Plan

Retirement Benefit Plan of R.R. Donnelley & Sons Company

   Inception of Plan

Retirement Income Plan of Moore Wallace North America, Inc.

   January 1, 2005

Banta Corporation Employees Pension Plan

   April 1, 2007

 

-A1-



--------------------------------------------------------------------------------

 

EXHIBIT B

ADDITIONAL BENEFITS

PART I—BENEFITS INCLUDED IN SECTION 6(A) PRE-RETIREMENT SURVIVOR BENEFITS

1. Compensation-Based Benefits Derived from Nonqualified Deferred Compensation
Plans.

(a) Sales Representative Plan. With respect to an individual who is a
participant in the R. R. Donnelley & Sons Company Global Capital Markets and
Global Investment Markets Business Units of the Financial Business Unit Sales
Representative Deferred Compensation Plan (the “Sales Representatives Plan”), if
the retirement benefit payable to such individual under a Qualified Plan is less
than the retirement benefit that would be payable under the Qualified Plan if
compensation deferred by the individual under the Sales Representatives Plan
that would have otherwise been received as salary or bonus were included in the
Member’s compensation used to determine the amount of his or her accrued benefit
under the Qualified Plan, without giving effect to the Code Limitations, then
such individual shall be entitled to an Additional Benefit in an amount equal to
(A) minus (B) where:

(A) equals the retirement benefit that would be payable under the Qualified Plan
if such benefit were determined by including compensation deferred by the
individual under the Sales Representatives Plan and without giving effect to the
Code Limitations; and

(B) equals the sum of the retirement benefit actually payable to the individual
under the Qualified Plan and the individual’s Restored Benefit.

(b) RRD Deferred Compensation Plan. With respect to an individual who is a
participant in the R.R. Donnelley & Sons Company Nonqualified Deferred
Compensation Plan (the “RRD Deferred Compensation Plan”), if the retirement
benefit payable to such individual under a Qualified Plan is less than the
retirement benefit that would be payable under the Qualified Plan if
compensation deferred by the individual under the RRD Deferred Compensation Plan
that would have otherwise been received as salary or bonus during 2005 or any
later year were included in the individual’s compensation used to determine the
amount of his or her accrued benefit under the Qualified Plan, without giving
effect to the Code Limitations, then such individual shall be entitled to an
Additional Benefit in an amount equal to (A) minus (B) where:

(A) equals the retirement benefit that would be payable under the Qualified Plan
if such benefit were determined by including compensation deferred by the
individual under the RRD Deferred Compensation Plan and without giving effect to
the Code Limitations; and

(B) equals the sum of the retirement benefit actually payable to the individual
under the Qualified Plan and the individual’s Restored Benefit.

 

-B1-



--------------------------------------------------------------------------------

 

2. Past Service Improvements. Each Member designated in the Retirement Benefit
Records as entitled to receive a “Past Service Improvement”, “Cost of Living
Adjustment” or similar adjustment under the Plan or a Predecessor Plan for
reasons other than on account of the Code Limitations shall be entitled to an
Additional Benefit determined in the manner and in the amount designated in the
Retirement Benefit Records with respect to such Member.

3. Early Retirement Window Benefits. Each Member designated in the Retirement
Benefit Records as eligible for, and who elected to participate in, an early
retirement window program offered to such Member and providing enhanced
retirement benefits that are designated by the Company as payable under this
Plan for reasons other than on account of the Code Limitations shall be entitled
to an Additional Benefit determined in the manner and in the amount designated
in the Retirement Benefit Records with respect to such Member.

4. Additional Benefits for Eligible Stream Employees. (a) Amount of Additional
Benefit. An Eligible Stream Employee, as hereinafter defined, who as of
April 21, 1995 (i) had at least five years of RRD Continuous Service, as
hereinafter defined, and (ii) had attained age 40 shall be entitled to an
Additional Benefit in an amount equal to the amount designated in the Retirement
Benefit Records as payable to such Eligible Stream Employee in connection with a
transfer of employment from an Employer to Stream International, Inc.

(b) Definitions.

(i) The term “Eligible Stream Employee” shall mean any individual designated in
the Retirement Benefit Records as eligible to receive a benefit under this Plan
and who immediately prior to April 21, 1995 was employed in the United States
(including expatriates deemed to be employed in the United States) at a facility
included in the RRD GSS Assets or RRD Norwest GSS Assets, as hereinafter
defined, or was otherwise assigned thereto prior to such date and who transfers
or transferred to Stream International Inc. on or after such date.

(ii) The term “GSS Business” means, as of April 21, 1995, the business of
providing computer and computer software related documentation services,
including printing and binding, media replication, kitting assembly, packaging,
translation and localization, electronic exchange, licensing and fulfillment, as
engaged in by the Company directly through its Global Software Services division
and indirectly through a division of R. R. Donnelley Norwest Inc.

(iii) The term “RRD GSS Assets” means all of the assets and properties of the
Company of every kind and description, wherever located, real, personal or
mixed, tangible or intangible, used primarily in connection with the GSS
Business as the same existed on April 21, 1995.

(iv) The term “RRD Norwest GSS Assets” means all of the assets and properties of
R. R. Donnelley Norwest Inc. of every kind and description, wherever located,
real, personal or mixed, tangible or intangible, used primarily in connection
with the GSS Business as the same existed on April 21, 1995.

(v) The term “RRD Continuous Service” shall mean the continuous employment of
such person with the Company, plus periods of up to 30 days

 

-B2-



--------------------------------------------------------------------------------

when such person is not so employed, but excluding any period of employment with
any company prior to the Company’s acquisition thereof or assets relating
thereto.

PART II—BENEFITS NOT INCLUDED IN §6(A) PRE-RETIREMENT SURVIVOR BENEFITS

 

-B3-



--------------------------------------------------------------------------------

 

EXHIBIT C

PREDECESSOR PLANS

1. Werthan Industries, Inc. Supplemental Retirement Plan (a/k/a Check Printers
Supplemental Retirement Plan)

2. Moore Wallace North America, Inc. Non-Qualified Retirement Income Plan

3. Supplemental Unfunded Retirement Income Plan for Employees of Meredith/Burda
Corporation

4. Supplemental Unfunded Retirement Income Plan for Employees of Meredith/Burda
Company, Limited Partnership

5. Each other nonqualified deferred compensation plan maintained by an Affiliate
that provides benefits in the form of an annuity, other than the Banta
Corporation Supplemental Retirement Plan for Key Employees.

 

-C1-